Citation Nr: 1118875	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-06 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to a disability rating in excess of 10 percent for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Subsequent to the issuance of a February 2009 Statement of the Case, the Veteran submitted additional evidence for consideration.  Although this material has not been reviewed by the RO, the Board notes that it is pertinent only to the claims being remanded and, regardless, the Veteran submitted a waiver of RO jurisdiction in January 2011, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In October 2010, the Veteran was afforded a hearing before the below-signed Veterans Law Judge in Washington, D.C. A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had evidence of any increase in the level of disability in his right shoulder. The Veterans Law Judge asked the Veteran about his current symptoms, where he received medical treatment, when had been treated, and whether his disability had worsened since the last examination.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The October 2010 hearing was legally sufficient.

The issues of entitlement to increased ratings for the left shoulder and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, a physician noted a lack of 35 to 40 degrees of full abduction of the right shoulder, but good internal rotation.

2.  In June 2006, the Veteran's right shoulder forward flexion was measured at 180 degrees with abduction to 180 degrees; repeated motion was not noted to result in an increase in pain or decrease in range of motion; X-ray of the right shoulder showed mild superior displacement of the distal clavicle in relationship to the acromion process.

2.  In February 2007, a physician noted "essentially full range of motion" in the right shoulder. 

3.  In October 2010, the Veteran testified that his right shoulder disability had not worsened.  

4.  The record does not reflect that the Veteran has, during the appellate period, experienced hospitalization for his right shoulder disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for the orthopedic manifestations of a right shoulder disability are not met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5203 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2006 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating and informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was subsequently, in a July 2008 letter, advised of the specific rating criteria of his disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria.  As such, the Veteran received legally sufficient notice prior to the initial adjudication.  Regardless, although the July 2008 letter was sent after the initial adjudication (and thus would represent a timing error per see Pelegrini, 18 Vet. App. 112), the RO readjudicated the claim in a February 2009 statement of the case (SOC) and timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and report of VA examination (in July 2006).  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects review of the Veteran's medical history, examination of the Veteran, and description and evaluation of the right shoulder disability. Although the last VA examination of record for the right shoulder disability is dated July 2006, the Board notes that no medical evidence within the claims file indicates that the disability worsened after that time and the Veteran testified in October 2010 that his right shoulder was "staying pretty much the same."  Accordingly, the Board finds that an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As there is no medical or lay evidence that the disability level has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In an October 2003 rating decision, the Veteran was granted a 10 percent disability rating, effective November 2002, for the right shoulder disability.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 2006.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's right shoulder disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula.  The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided.  38 C.F.R. § 4.14.

A February 2006 letter from a private physician notes that the Veteran lacked 35 to 40 degrees of full abduction bilaterally, but had good internal rotation.

The Veteran was afforded a VA examination in July 2006.  The examination report reflects that the Veteran had not received any additional surgery for his right shoulder since rotator cuff repair in 1999.  The report also indicates that the Veteran stated his right shoulder "overall functioning is pretty good," but he experienced mild waxing and waning arthralgia with extreme overhead lifting or reaching.  Upon physical examination, forward flexion of the right shoulder was measured at 180 degrees with pain from 170 to 180 degrees; abduction also was 180 degrees with pain from 170 to 180 degrees.  External rotation was measured at 85 degrees and internal rotation was measured at 75 degrees.  Repeated motion was not noted to increase pain or result in decreased range of motion.  The examiner noted no evidence of tenderness, subluxation, or apprehension; Neer sign was negative, muscle and grip strengths were full, and light sensation was intact.  X-ray of the right shoulder showed mild superior displacement of the distal clavicle in relationship to the acromion process as well as prominent bony fusion in the region of the coracoclavicular ligament.  The examiner noted that the displacement and bony fusion was unchanged from prior examination in 2003, but stated that bony sclerosis in the region of the greater tuberosity was more prominent.  There was no evidence of fracture or dislocation.

A February 2007 letter from one of the Veteran's private physicians states that he has "essentially full motion" and good strength with abduction against resistance and with external and internal rotation as well as abducting and adducting.

In October 2010, the Veteran testified before the below-signed Veterans Law Judge.  He stated that he was right-handed and experienced stiffness in his right shoulder "at times."  The Veteran also stated that he has limited range of motion when doing overhead work and experiences pain upon waking; he estimated that pain as five (5) on a 10 scale.  He reported that the stiffness goes away as the day wears on and that he does exercises to help with the pain.  When asked if the right shoulder disability was worsening, the Veteran responded "I will give you my honest opinion, I think it's staying pretty much the same."

In 2003, the RO rated the Veteran's right shoulder disability as 10 percent disabling under Diagnostic Code 5203.  Under Code 5203, a 20 percent rating is appropriate when there is dislocation of, or nonunion with loose movement of, the clavicle or scapula; a 10 percent rating is appropriate for nonunion without loose movement or malunion.  Under this Code, the disability also may be rated on impairment of function of a contiguous joint, however the Board notes that the Veteran is already service-connected for medial epicondylitis of the right elbow.  As the last VA examination of record did not show any evidence of fracture or dislocation, but showed unchanged, mild superior displacement of the distal clavicle, the Board finds that the current 10 percent disability rating is appropriate.  

The Board has evaluated whether the application of any other Diagnostic Code might be appropriate and avail the Veteran of a higher rating.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5201 provides disability ratings for limitation of motion of the shoulder.  However, normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees (38 C.F.R. § 4.71, Plate I), and the Veteran's right shoulder flexion has been measured at 180 degrees and his range of motion has been described as essentially full.  In order to warrant a higher disability rating under this Code, the medical evidence must reflect limitation of motion of the arm to 25 degrees from the side, to midway between side and shoulder level, or to shoulder level.  There is no medical or lay evidence to suggest that the Veteran experiences this level of impairment of the right shoulder. 

As the medical evidence of record, discussed above, also does not show evidence of ankylosis of the scapulohumeral articulation, flail joint, or fibrous union of the humerus, neither Code 5200 or Code 5202 is applicable to the Veteran's shoulder disability.

The Board notes that the Veteran has complained of pain and stiffness and he is competent to report his symptoms to VA. Although the Board finds his reports of pain credible (Barr, 21 Vet. App. at 308), under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59.  He is already in receipt of the minimum compensable rating and higher ratings are not warranted based on the evidence of record.  Further, the 2006 VA examiner noted that repetition of motion did not result in any increased pain or decreased range of motion that would entitle him to a higher rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  As such, there is no basis for assigning an increased rating and no evidentiary basis for assigning a staged rating pursuant to Hart.

Since the Veteran reported that his right shoulder disability causes him pain and discomfort during his daily activities and prevents him from performing all aspects of his job, the Board has also reviewed the evidence to determine whether this matter should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration.  The record does not show that, during the appeal period, the Veteran's right shoulder disability required frequent hospitalization, caused marked (italics added for emphasis) interference with employment, or involved other symptoms of like gravity.  See 38 C.F.R. § 3.321. Although he stated during the 2010 hearing that his job involved loading and unloading objects, he did not indicate that this was a major function of his job (and explained that, as part of a team, he was able to allow others to perform loading and unloading while assisting with lifting smaller objects and setting up equipment) or that he missed a significant amount of work due to this disability.  The schedular rating takes into account that a disability will produce some degree of interference with employment, but the Veteran has not provided any information or documentation to suggest that the right shoulder disability, by itself, is so exceptional or unusual as to render the schedular evaluation inadequate.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.  When comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal is contemplated by the rating schedule.  Therefore, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Under these circumstances, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for the service-connected right shoulder disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

During the October 2010 hearing, the Veteran testified that he would be undergoing left shoulder surgery.  Although records of this (January 2011) surgery subsequently were associated with the claims file, notations within the medical record reflect that he continued to undergo physical therapy to improve his range of motion.  Range of motion is a basis for evaluating level of disability under the rating schedule and treatment records generated after the surgery must be obtained while this case is in remand status. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board further observes that the last records of medical treatment received by the Veteran for his back are dated April 2009.  These records do not reflect any periods of incapacitation, but the Veteran testified in October 2010 that, in 2009, he could not work due to a flare-up of his back disability and had to be moved from his home to a medical facility to receive epidurals.  As this statement indicates that there are outstanding treatment records pertinent to the back disability, these records also must be obtained while the case is in remand status.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected left shoulder disability in July 2006.  Treatment records, and lay testimony from the Veteran, reflect his contention that the left shoulder disability worsened after that examination and that he underwent additional surgery.  His back disability was last evaluated by a VA examiner in April 2009, but, as noted above, he has reported an increase in disability since that examination.  As such, examinations are warranted to determine the current severity of the left shoulder disability and the back disability.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of back treatment after April 2009 and left shoulder treatment after January 2011.

2.   Schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his service-connected left shoulder and back disabilities.  The following considerations will govern the examinations:

a. The entire claims folders and a copy of this remand must be made available to the examiners in conjunction with the examinations.  The examination reports must reflect review of pertinent material in the claims folders.

b. After reviewing the claims file and conducting interviews with, and examinations of, the Veteran, the examiners must provide current findings as to the severity of the left shoulder disability and back disability.  The examination findings must specifically include range of motion measurements (and state whether motion is additionally limited by pain, weakness, and/or fatigue).  

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If either examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims for increased evaluations - consider the propriety of "staged" ratings based on any changes in the degree of severity of the disabilities.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


